Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/153,144 filed on 05/24/21.  Claims 1-48, 50-51, 53, 57, 59-60, 62, 66-70 have been cancelled. Claims 49, 52, 54-56, 58, 61, and 63-65 are pending and have been examined.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/910,007, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.

Applicant, claims in independent claim(s) 49 and 58, including, but not limited to “client-side URL parameters”, “compute the at least one client-side URL parameters”.
Examiner has gone through provisional application 61/910,007 and have not found support for the claimed limitation above.
Provisional application does make mention of client-side, parameters in:
	[0089]… using client-side polling…
[0114]… Fragment or query parameters may be appended to the tracking URLs.
 There does not appear to be any support for limitations, including, but not limited to “client-side URL parameters”, “compute the at least one client-side URL parameters” in provisionally filed application 61/910,007. Therefore, the currently pending claimed invention independent claims 49 and 58 for Application 16/153,144 will not be given the priority date of 11/27/2013.

Looking at Provisional Application 62/062,734, there appears to be support for the independent claim(s) 49 and 58, limitation “client-side URL parameters”, “compute the at least one client-side URL parameters” in:
[0132] Use of generalized URL parameter may enable the use of new parameters computed at the client side or assigned in real-time by the server. The client-side parameters may include GPS coordinates, social network ID, information about the human viewers (e.g., number of viewers, whether device is in a person's hand or at rest, emotional response, etc.). The client-side parameters may also include information about the device and connection (e.g., device model).

Provisionally filed Application 62/062,734 appears to have adequate support for current independent claim(s) 49 and 58 limitation(s) recited above for Application 16/153,144. 

Therefore, the currently pending independent claim(s) 49 and 58 of Application 16/153,144 are given a priority date of 10/10/2014.

Response to Arguments
Applicant’s arguments with respect to claim(s) 49, 52, 54-56, 58, 61, and 63-65 have been considered but are moot in view of the new ground(s) of rejection.
Although a new ground(s) of rejection has been made, some of Applicant’s arguments need to be addressed.
Applicants assert on P.5-6 that “Luby does not teach or suggest: "generate, at a time based on the timing parameter, a URL based on the URL template that is receivedin the payload of the MPEG-DASH event scheme and the at least one computed client-side URL parameter. The Office appear to allege that TimescaleSegURL and TimescaleSeg. in Luby correspond to the claimed "timing parameter.” (See Office Action, p. 11). The Office also appears to allege that $Tind and $Sind in Luby correspond to the claimed "at least one computed client-side URL parameter." (See Office Action p. 8). However, Luby does not teach or suggest generating, at a time based on TimescaleSegURL, TimescaleSeg. (allegedly corresponding to the claimed "timing parameter"), a URL based on $Tind and $Sind (allegedly corresponding to the claimed "at least one computed client-side URL parameter").
In response, the Examiner respectfully disagrees. Luby teaches in addition to TimescaleSegURL, TimescaleSeg that is used in the computation of $Tind, the segmentation presentation time (SPT) and TM are also utilized. Specific calculations performed are taught in: Paragraph 0317 teaches the URL template pattern for segment files. The full URL for the segment is the concatenation of the baseURL and the URL portion defined by the template. Paragraph 0319 teaches Tind is based on TimescaleSeg at 30,000 ticks per second, SPT of 79,079, and TimescaleSegURL at 10 ticks per second. Where presentation time is 79,079/30,000 = 2.636 seconds. 2.636x10 = 26.36 ticks. Since this SPT is between 22 and 44 ticks in units of TimescaleSegURL at 10 ticks per second, i.e., between 2.2 and 4.4 seconds, Tind is 2 for this segment. And with this segment being earliest SPT between 22 and 44 ticks, Sind=1. Giving a generated URL of http://www.examle.com/ahs-5-2.1.3gs. Paragraph 0322 teaches eighth segment having a SPT=175,175, which corresponds to 175,175/30,000 = 5.84 seconds. 5.84x20=116.8 seconds, because SPT is between 90 and 120 ticks in units of TimescaleSegURL = 20 ticks per second, i.e., between 4.5 and 6 seconds, Tind=4 for this segment. And this segment being the second earliest SPT between 90 and 120 ticks per second, Sind =2. Giving a generated URL of http://www.example.com/ahs-2-4.2.3gs.
Including, but not limited to, the cited paragraphs in Luby, one can see that TimescaleSegURL, TimescaleSeg, and SPT are utilized in computing the $Tind. Taking the cited examples, we can see the calculations for generating URL utilizing the URL template ./ahs-5-$Tind$.$Sind$.3gs are as follows:
Where 2.2 seconds is calculated from 22 TM/10 TimeSegURL = 2.2 seconds.
Representation 1
Segment 1: 0 SPT/ 30,000 TimescaleSeg = 0. 22 Since this SPT is between 0 and 2.2 seconds, Tind is 1. Resulting in generated URL of http://www.e.com/ahs-5-1.1.3gs.
Segment 2: 10,010 SPT/ 30,000 TimescaleSeg = .33. Since this SPT is between 0 and 2.2 seconds, Tind is 1. Resulting in generated URL of http://www.e.com/ahs-5-1.2.3gs.
Segment 3: 19,019 SPT/ 30,000 TimescaleSeg = .63. Since this SPT is between 0 and 2.2 seconds, Tind is 1. Resulting in generated URL of http://www.e.com/ahs-5-1.3.3gs.
Segment 4: 49,049 SPT/ 30,000 TimescaleSeg = 1.63. Since this SPT is between 0 and 2.2 seconds, Tind is 1. Resulting in generated URL of http://www.e.com/ahs-5-1.4.3gs.
Segment 5: 79,079 SPT/ 30,000 TimescaleSeg = 2.636. Since this SPT is between 2.2 and 4.4 seconds, Tind is 2. Resulting in generated URL of http://www.e.com/ahs-5-2.1.3gs.
Segment 6: 125,125 SPT/ 30,000 TimescaleSeg = 4.17. Since this SPT is between 2.2 and 4.4 seconds, Tind is 2. Resulting in generated URL of http://www.e.com/ahs-5-2.2.3gs.
Segment 7: 145,145 SPT/ 30,000 TimescaleSeg = 4.838. Since this SPT is between 4.4 and 6.6 seconds, Tind is 3. Resulting in generated URL of http://www.e.com/ahs-5-3.1.3gs.
Segment 8: 175,175 SPT/ 30,000 TimescaleSeg = 5.839. Since this SPT is between 4.4 and 6.6 seconds, Tind is 3. Resulting in generated URL of http://www.e.com/ahs-5-3.2.3gs.
Segment 9: 200,200 SPT/ 30,000 TimescaleSeg = 6.673. Since this SPT is between 6.6 and 8.8 seconds, Tind is 4. Resulting in generated URL of http://www.e.com/ahs-5-4.1.3gs.
Segment 10: 230,230 SPT/ 30,000 TimescaleSeg = 7.674. Since this SPT is between 6.6 and 8.8 seconds, Tind is 4. Resulting in generated URL of http://www.e.com/ahs-5-4.2.3gs.

As evidenced above, one can see how, including, but not limited to, the computed URL parameter of Tind, is computed based on, at least one of timing parameter(s) TimescaleSegURL, TimscaleSeg, TM, and SPT.
Therefore, based on the above. Luby in combination with Wang teaches “generate, at a time based on the timing parameter, a URL based on the URL template that is received in the payload of the MPEG-DASH event scheme and the at least one computed client-side URL parameter.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 49, 52, 54-55, 58, 61, and 63-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luby et al. (US 2013/0246643), in view of Wang (US 2014/0201335), and further in view of Baxter et al. (US 2012/0173569).
Consider claims 49 and 58, Luby teaches a computing device and a method of scheduling an MPEG-DASH event, comprising: 
a processor (client processor 2102-Fig.21, Paragraph 0385) configured to:
identify a timing parameter (Fig.15, Paragraph 0300, 0302 teaches segment Timeline Info, Timescale, duration, SPT start presentation time, etc. Fig.16, Paragraph 0317 teaches TimescaleSegURL, TimescaleSeg. Paragraph 0473 teaches Fig.24 illustrates possible structures of segments and MPD files, and a breakdown of segments, timing, and other structure within an MPD file. Paragraph 0319 teaches SPT in units of TimescaleSeg. Paragraph 0325 teaches client can use the information within the MPD to determine the segment URL template construction rules and other information in the MPD) synchronized to a media timeline (Paragraph 0283 teaches URL of a segment timeline file can be generated using URL construction rules based on presentation time durations. Existence of segment timeline files, and the URL construction rules for segment timeline files can be signaled within the MPD);
receive an MPEG-DASH event scheme comprising a payload, the payload indicating a uniform resource locator (URL) template for enabling the computing device to respond to an MPEG-DASH callback event (Paragraph 0268, 0284 teaches URL construction rules in MPEG DASH. Paragraph 0283 teaches existence of timeline files, and the URL construction rules for segment timeline files can be signaled within the MPD. Paragraph 0305 teaches client can use the URL for the MPD to download the MPD, and use the URL template construction rules in the MPD to construct URLs to download desired segments of content. Paragraph 0316 teaches URL template generation in a DASH system. The left side of Fig.16, shows some relevant parts of MPD that may be available for content, including base URL of the content, along with URL templates used for representations. Paragraph 0317 teaches the URL template pattern for segment files. Paragraph 0325, 0324 teaches client can use the URL for the MPD to download the MPD, and use the information within the MPD to determine the segment URL template construction rules and other information in the MPD, and construct segment URL according to the URL template, in order to download segments. Paragraph 0072 teaches provision of MPD to an AHS client to provide streaming services to the user. Paragraph 0268-0270 teaches utilizing URL template construction rules in the MPD to control appropriate URLS to access and download segments over a network in response to requests to play out content) using at least one URL parameters (The left side of Fig.16, shows some relevant parts of MPD that may be available for content, including base URL of the content, along with URL templates used for representations. Paragraph 0317 teaches the URL template pattern for segment files. The full URL for the segment is the concatenation of the baseURL and the URL portion defined by the template. Including, but not limited to URL portion ./ahs-5-$Tind$.$Sind$0.3 gs that is used to form part of the full URL, URL portion contains at least, but not limited to, URL parameter(s) $Tind and $Sind that are used in constructing the full URL to download segments);
compute the at least one URL parameter (The left side of Fig.16, shows some relevant parts of MPD that may be available for content, including base URL of the content, along with URL templates used for representations. Paragraph 0317 teaches the URL template pattern for segment files. The full URL for the segment is the concatenation of the baseURL and the URL portion defined by the template. Including, but not limited to URL portion ./ahs-5-$Tind$.$Sind$0.3 gs that is used to form part of the full URL, URL portion contains at least, but not limited to, URL parameter(s) $Tind and $Sind that are used in constructing the full URL to download segments. Paragraph 0324 teaches client can construct segment URLs and download segments. Client can use segment URL template construction rule to build the URLs for segments of interest. Paragraph 0325 teaches client can use the information within the MPD to determine the segment URL template construction rules and other information in the MPD. Paragraph 0333 teaches constructing URL based on the URL template construction rule, and requesting segment based on its URL);
generate, at a time based on the timing parameter (Fig.16, Paragraph 0316-0317 teaches a mixed time-based and index-based segment URL template generation in a DASH system. Paragraph 0325 teaches client can use the information within the MPD to determine the segment URL template construction rules and other information in the MPD. Client can use the values of TM and TimescaleSegURL for the possible representations that client might request to determine an upper bound TSmax on the presentation time span of any segment for any of these relevant representations), a URL based on the URL template that is received in the payload of the MPEG-DASH event scheme (Paragraph 0324 teaches client can construct segment URLs and download segments. Client can use segment URL template construction rule to build the URLs for segments of interest. Paragraph 0325 teaches client can use the information within the MPD to determine the segment URL template construction rules and other information in the MPD. Paragraph 0333 teaches constructing URL based on the URL template construction rule, and requesting segment based on its URL) and the at least one computed URL parameters (The left side of Fig.16, shows some relevant parts of MPD that may be available for content, including base URL of the content, along with URL templates used for representations. Paragraph 0317 teaches the URL template pattern for segment files. The full URL for the segment is the concatenation of the baseURL and the URL portion defined by the template. Paragraph 0319 teaches Tind is based on TimescaleSeg at 30,000 ticks per second, SPT of 79,079, and TimescaleSegURL at 10 ticks per second. Where presentation time is 79,079/30,000 = 2.636 seconds. 2.636x10 = 26.36 ticks. Since this SPT is between 22 and 44 ticks in units of TimescaleSegURL at 10 ticks per second, i.e., between 2.2 and 4.4 seconds, Tind is 2 for this segment. And with this segment being earliest SPT between 22 and 44 ticks, Sind=1. Giving a generated URL of http://www.examle.com/ahs-5-2.1.3gs. Paragraph 0322 teaches eighth segment having a SPT=175,175, which corresponds to 175,175/30,000 = 5.84 seconds. 5.84x20=116.8 seconds, because SPT is between 90 and 120 ticks in units of TimescaleSegURL = 20 ticks per second, i.e., between 4.5 and 6 seconds, Tind=4 for this segment. And this segment being the second earliest SPT between 90 and 120 ticks per second, Sind =2. Giving a generated URL of http://www.example.com/ahs-2-4.2.3gs. Including, but not limited to URL portion ./ahs-5-$Tind$.$Sind$0.3 gs and/or ./ahs-2-$Tind$.$Sind$0.3 gs that is used to form part of the full URL, URL portion contains at least, but not limited to, URL parameter(s) $Tind and $Sind that are used in constructing the full URL to download segments);
send an HTTP GET Request using the generated URL to respond to the MPEG-DASH callback event (Paragraph 0078 teaches segment should be understood to include any data object that is obtained as a result of a file download protocol request, including for example an HTTP request. Paragraph 0324 teaches client can construct segment URLs and download segments. Client can use segment URL template construction rule to build the URLs for segments of interest. Paragraph 0483 teaches MPD may contain metadata that client can use to construct appropriate file request, for example HTTP GET requests, to access the data at appropriate time and to provide the stream service to the user. Paragraph 0072 teaches provision of MPD to an AHS client to provide streaming services to the user. Paragraph 0268-0270 teaches utilizing URL template construction rules in the MPD to control appropriate URLS to access and download segments over a network in response to requests to play out content); and
receive an HTTP Response in response to the HTTP GET Request (Paragraph 0025 teaches client can request an HTTP download. Paragraph 0078 teaches in the case of HTTP, the segment may be considered as the entity body of an HTTP request response. Paragraph 0336 teaches client may request a segment based on the formed URL using HTTP, client might receive a “HTTP 404 file not found” error response, which client might interpret that there is no segment corresponding to the formed URL);
the HTTP Response received in response to the HTTP GET Request; HTTP Response (Paragraph 0483 teaches MPD may contain metadata that client can use to construct appropriate file request, for example HTTP GET requests, to access the data at appropriate time and to provide the stream service to the user. Paragraph 0078 teaches in the case of HTTP, the segment may be considered as the entity body of an HTTP request response. Paragraph 0336 teaches client may request a segment based on the formed URL using HTTP, client might receive a “HTTP 404 file not found” error response, which client might interpret that there is no segment corresponding to the formed URL).
Luby does not explicitly teach parameters are client-side URL parameters;
compute the at least one client-side URL parameters;
the at least one computed client-side URL parameters; and
disregard the Response received in response to the Request without parsing contents of the Response.
In an analogous art, Wang teaches parameters are client-side URL parameters; compute the at least one client-side URL parameters; the at least one computed client-side URL parameters (Paragraph 0034 teaches client 130 may send one or more HTTP requests 140 to the streaming server 110. HTTP requests 140 may comprise a URL that contains information provided by the streaming client 130, e.g., bandwidth, device capability such as screen size, memory size, etc. Paragraph 0035 teaches streaming client may still indicate to the streaming server, some information of the client device, such as screen size or screen resolution, Paragraph 0040 teaches using parameters in the URL template construction schemes in DASH. Paragraph 0041 teaches use of parameters may be signaled for either URL insertion or URL query string. The disclosure teaches a way to specify parameters that can either be inserted into parameterized URLs, or passed with URLs as query string parameters. Paragraph 0042 teaches a new element, which may be denoted as URLParameter, to capture various information related to a streaming client. Paragraph 0051 teaches using the URL template 300, the streaming client may construct a URL and then send the URL to a streaming server. Paragraph 0062 teaches in URL (3), the bandwidth parameters, bw=80000m, may be determined by the streaming client, e.g., using the monitoring function 134, and then inserted as a query parameter in the query string portion of the URL. Paragraph 0073 teaches client may be aware of the provided urns, and have to compute the appropriate vales for them. Suggested use cases for such parameter include GPS location, or measured bandwidth, where the client needs to provide feedback through URL parameters. Paragraph 0079 teaches enabling client to provide feedback to the server through parameters, such as measured bandwidth, GPS location, etc. Paragraph 0081 teaches in MPD 900, client inserting the appropriate values, GPS location in this case, to form the segment URL. Fig.10, Paragraph 0087-0088 teaches client obtaining MPD that may comprise a URL template for construction of URLs. Client device may insert one or more parameters based on the URL template. Client may send the media request comprising the URL to a streaming server).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Luby to include parameters are client-side URL parameters; compute the at least one client-side URL parameters; the at least one computed client-side URL parameters, as taught by Wang, for the advantage of providing flexibility and reducing complexity of streaming MPDs by specifying and constructing URLs, expanding the capability of URL parameter insertion, e.g. to include more types of parameters (Wang – Paragraph 0007), and to efficiently provide customized information pertaining to the client, in order to better serve different clients, based on various factors.
Luby and Wang do not explicitly teach disregard the Response received in response to the Request without parsing contents of the Response.
In an analogous art, Baxter teaches disregard the Response received in response to the Request without parsing contents of the Response (Paragraph 0029 teaches XML document may be embedded within a SOAP message in any suitable manner. Paragraph 0043 teaches embedding XML document 160 within response 150. Paragraph 0050 teaches requesting data from provider 120. Paragraph 0051 teaches provider acquiring data in an XML document. Paragraph 0052 teaches provider embeds XML document 160 in a response 150 and designates XML document as character data such that it will not be parsed by SOAP parser. Paragraph 0053 teaches if system 130 is not expecting data from response 150, then system 130 may still parse response 150 without parsing the contents of XML document 160. Although system parses response 150, it does not parse the contents of the response, which is the contents of the XML document).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Luby and Wang to disregard the Response received in response to the Request without parsing contents of the Response, as taught by Baxter, for the advantage of not parsing when system is not expecting data from the response (Baxter – Paragraph 0053), so as not to waste system resources and time, when further inspection/processing of data is not required.

Consider claims 52 and 61, Luby, Wang, and Baxter teach wherein the HTTP GET Request is sent at a time (Luby - Paragraph 0078 teaches segment should be understood to include any data object that is obtained as a result of a file download protocol request, including for example an HTTP request. Paragraph 0324 teaches client can construct segment URLs and download segments. Client can use segment URL template construction rule to build the URLs for segments of interest. Paragraph 0483 teaches MPD may contain metadata that client can use to construct appropriate file request, for example HTTP GET requests, to access the data at appropriate time and to provide the stream service to the user) based on the timing parameter (Luby - Fig.16, Paragraph 0316-0317 teaches a mixed time-based and index-based segment URL template generation in a DASH system. Paragraph 0325 teaches client can use the information within the MPD to determine the segment URL template construction rules and other information in the MPD. Client can use the values of TM and TimescaleSegURL for the possible representations that client might request to determine an upper bound TSmax on the presentation time span of any segment for any of these relevant representations).

Consider claims 54 and 63, Luby, Wang, and Baxter teach wherein the at least one computed client-side URL parameter comprise at least one of a set of GPS coordinates, a social network ID, or viewer information. (Luby - The left side of Fig.16, shows some relevant parts of MPD that may be available for content, including base URL of the content, along with URL templates used for representations. Paragraph 0317 teaches the URL template pattern for segment files. The full URL for the segment is the concatenation of the baseURL and the URL portion defined by the template. Including, but not limited to URL portion ./ahs-5-$Tind$.$Sind$0.3 gs that is used to form part of the full URL, URL portion contains at least, but not limited to, URL parameter(s) $Tind and $Sind that are used in constructing the full URL to download segments. Paragraph 0324 teaches client can construct segment URLs and download segments. Client can use segment URL template construction rule to build the URLs for segments of interest. Paragraph 0325 teaches client can use the information within the MPD to determine the segment URL template construction rules and other information in the MPD. Paragraph 0333 teaches constructing URL based on the URL template construction rule, and requesting segment based on its URL; Wang - Paragraph 0034 teaches client 130 may send one or more HTTP requests 140 to the streaming server 110. HTTP requests 140 may comprise a URL that contains information provided by the streaming client 130, e.g., bandwidth, device capability such as screen size, memory size, etc. Paragraph 0035 teaches streaming client may still indicate to the streaming server, some information of the client device, such as screen size or screen resolution, Paragraph 0040 teaches using parameters in the URL template construction schemes in DASH. Paragraph 0041 teaches use of parameters may be signaled for either URL insertion or URL query string. The disclosure teaches a way to specify parameters that can either be inserted into parameterized URLs, or passed with URLs as query string parameters. Paragraph 0042 teaches a new element, which may be denoted as URLParameter, to capture various information related to a streaming client. Paragraph 0051 teaches using the URL template 300, the streaming client may construct a URL and then send the URL to a streaming server. Paragraph 0062 teaches in URL (3), the bandwidth parameters, bw=80000m, may be determined by the streaming client, e.g., using the monitoring function 134, and then inserted as a query parameter in the query string portion of the URL. Paragraph 0073 teaches client may be aware of the provided urns, and have to compute the appropriate vales for them. Suggested use cases for such parameter include GPS location, or measured bandwidth, where the client needs to provide feedback through URL parameters. Paragraph 0079 teaches enabling client to provide feedback to the server through parameters, such as measured bandwidth, GPS location, etc. Paragraph 0081 teaches in MPD 900, client inserting the appropriate values, GPS location in this case, to form the segment URL. Fig.10, Paragraph 0087-0088 teaches client obtaining MPD that may comprise a URL template for construction of URLs. Client device may insert one or more parameters based on the URL template. Client may send the media request comprising the URL to a streaming server).

Consider claims 55 and 64, Luby, Wang, and Baxter teach wherein the at least one computed client-side URL parameter comprises at least one of device information or connection information (Luby - Paragraph 0324 teaches client can construct segment URLs and download segments. Client can use segment URL template construction rule to build the URLs for segments of interest. Paragraph 0325 teaches client can use the information within the MPD to determine the segment URL template construction rules and other information in the MPD. Paragraph 0333 teaches constructing URL based on the URL template construction rule, and requesting segment based on its URL. Yao - Paragraph 0020 teaches a URL template may include URL parameters such as, e.g., customer ID parameter, keyword parameter, etc. Paragraph 0032 teaches URL template parameters may be device type, and/or take into account values such as network, geographic location, or any other characteristic of the client device, etc. Paragraph 0079 teaches a GPS receiver; Wang - Paragraph 0034 teaches client 130 may send one or more HTTP requests 140 to the streaming server 110. HTTP requests 140 may comprise a URL that contains information provided by the streaming client 130, e.g., bandwidth, device capability such as screen size, memory size, etc. Paragraph 0035 teaches streaming client may still indicate to the streaming server, some information of the client device, such as screen size or screen resolution, Paragraph 0040 teaches using parameters in the URL template construction schemes in DASH. Paragraph 0041 teaches use of parameters may be signaled for either URL insertion or URL query string. The disclosure teaches a way to specify parameters that can either be inserted into parameterized URLs, or passed with URLs as query string parameters. Paragraph 0042 teaches a new element, which may be denoted as URLParameter, to capture various information related to a streaming client. Paragraph 0051 teaches using the URL template 300, the streaming client may construct a URL and then send the URL to a streaming server. Paragraph 0062 teaches in URL (3), the bandwidth parameters, bw=80000m, may be determined by the streaming client, e.g., using the monitoring function 134, and then inserted as a query parameter in the query string portion of the URL. Paragraph 0073 teaches client may be aware of the provided urns, and have to compute the appropriate vales for them. Suggested use cases for such parameter include GPS location, or measured bandwidth, where the client needs to provide feedback through URL parameters. Paragraph 0079 teaches enabling client to provide feedback to the server through parameters, such as measured bandwidth, GPS location, etc. Paragraph 0081 teaches in MPD 900, client inserting the appropriate values, GPS location in this case, to form the segment URL. Fig.10, Paragraph 0087-0088 teaches client obtaining MPD that may comprise a URL template for construction of URLs. Client device may insert one or more parameters based on the URL template. Client may send the media request comprising the URL to a streaming server).

Claim(s) 56 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luby et al. (US 2013/0246643), in view of Wang (US 2014/0201335), in view of Baxter et al. (US 2012/0173569), and further in view of Maa (US 2012/0192231).
Consider claims 56 and 65, Luby, Wang, and Baxter teach wherein the processor (Luby - client processor 2102-Fig.21, Paragraph 0385), but do not explicitly teach is further configured to send at least one of an HTTP PUT Request and an HTTP POST Request via the URL.
In an analogous art, Maa teaches is further configured to send at least one of an HTTP PUT Request and an HTTP POST Request via a URL (Paragraph 0039 teaches the information relating to the user’s specific requests, such as user’s username, ID number of the requested information, account status, etc., may be included in a “POST-method” request form or may be append to an URL via the HTTP “GET” request, so as to tell the server which specific information is being requested by such a client and/or how to configured the response to such client computer’s such specific request).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Luby, Wang, and Baxter to include is further configured to send at least one of an HTTP PUT Request and an HTTP POST Request via a URL, as taught by Maa, for the advantage of telling the server which specific information is being requested by such a client and/or how to configured the response to such client computer’s such specific request (Maa – Paragraph 0039), providing a more secure method in which to provide client information. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425